              Case 3:20-bk-02652-JAF        Doc 21    Filed 11/13/20     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:
                                                             CASE NO.: 20-02652-JAF
BRADFORD SCRUGGS WAY and
MARY KATHERINE DEEN WAY,

      Debtors.
____________________________/

                          TRUSTEE’S MOTION FOR TURNOVER

         Now comes Gregory L. Atwater, Chapter 7 Trustee (the “Trustee”), by and through the

undersigned counsel, and hereby moves the Court for entry of an Order directing the Debtors,

Bradford Scruggs Way and Mary Katherine Deen Way (the “Debtors”) to turnover to the Trustee

certain property of the estate, and in support thereof would show:

         1.     The Trustee is the duly qualified and acting Chapter 7 Trustee in the above

bankruptcy estate.

         2.     The date of the Order for Relief was September 8, 2020 (the “Petition Date”).

         3.     The Trustee is informed and believes that among the assets of the bankruptcy estate

are the following:

                a.     Household goods and furnishings as listed on Line 6 of the Debtors’
                       Schedule A/B;

                b.     Electronics as listed on Line 7 of the Debtors’ Schedule A/B;

                c.     Collectibles of value as listed on Line 8 of the Debtors’ Schedule A/B;

                d.     Equipment for sports and hobbies as listed on Line 9 of the Debtors’
                       Schedule A/B;

                e.     Clothing as listed on Line 11 of the Debtors’ Schedule A/B;

                f.     Jewelry as listed on Line 12 of the Debtors’ Schedule A/B;

                g.     Cash on hand as of the Petition Date;
            Case 3:20-bk-02652-JAF           Doc 21   Filed 11/13/20      Page 2 of 3




               h.     Funds in the Bank of America Checking Account as listed on Line 17.1
                      of the Debtors’ Schedule A/B;

               i.     Funds in the Bank of America Savings Account as listed on Line 17.2
                      of the Debtors’ Schedule A/B;

               j.     Funds in the Associated Credit Union Savings Account as listed on Line
                      17.3 of the Debtors’ Schedule A/B;

               k.     Funds in any financial accounts not listed on the Debtors’ Schedule A/B
                      and in which the Debtors had an interest as of the Petition Date;

               l.     2012 Ford Escape VIN: 1FMCU0D73CKB62556, together with all sets
                      of keys thereto and the original Certificate of Title;

               m.     2011 Acura RDX VIN: 5J8TB2H50BA007144, together with all sets of
                      keys thereto and the original Certificate of Title;

               n.     All business assets owned by Lifestyle Today, LLC, including but not
                      limited to any inventory, equipment or outstanding accounts receivable
                      as of the Petition Date; and

               o.     Any other non-exempt assets in which the Debtors had an interest as of
                      the Petition Date but which are not otherwise listed on the Debtors’
                      Schedules.

       4.      The Trustee alleges that said assets are property of the bankruptcy estate and are in

the possession and control of the Debtors.

       5.      The Trustee alleges that said assets are property which the Trustee may use, sell, or

lease pursuant to 11 U.S.C. § 363.




                                                 2
            Case 3:20-bk-02652-JAF         Doc 21     Filed 11/13/20     Page 3 of 3




       WHEREFORE, the Trustee respectfully requests that the Debtors, Bradford Scruggs Way

and Mary Katherine Deen Way, be ordered to surrender and deliver possession of said assets to

the Trustee. The Trustee further respectfully requests that he be awarded any other relief to which

he may be entitled.

                                                     Respectfully submitted,

                                                     JOHNSON LAW FIRM, P.A.

                                                     /s/ Eugene H. Johnson
                                                     Eugene H. Johnson, Esq.
                                                     Florida Bar No. 0032105
                                                     Lauren W. Box, Esq.
                                                     Florida Bar No. 0106242
                                                     100 North Laura Street, Suite 701
                                                     Jacksonville, Florida 32202
                                                     (904) 652-2400 Telephone
                                                     ehj@johnsonlawpa.com
                                                     lauren@johnsonlawpa.com

                                                     Attorneys for Gregory L. Atwater,
                                                     Chapter 7 Trustee


                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on this 13th day of November, 2020, a true and
accurate copy of the foregoing has been furnished by U.S. Mail to Bradford Scruggs Way and
Mary Katherine Deen Way, 12863 Jebb Island Circle South, Jacksonville, Florida 32224, and by
CM/ECF electronic notice to Jason A. Burgess, Esq., and Angela M. Scott, Esq., Counsel for
Debtors.

                                                     /s/ Eugene H. Johnson
                                                     Eugene H. Johnson, Esq.




                                                3
